Mr. Justice Shepard
delivered the opinion of the Court:
i. Before proceeding to the consideration of the question of laches we think it necessary, as well as proper, to state our conclusions with respect to the questions of feet that are in issue.
A great mass of evidence has been introduced not only concerning the particular issues in this cause, but also respecting the important issue, common to all the causes, as to the existence of the person called Emma Taylor.
Some of this evidence is incompetent, and much is inconsequential ; but to review it in detail, pointing out those particulars and giving an abstract of that upon which our conclusions are founded, would, we think, be an unnecessary consumption of time and space.
Without, then, entering into those particulars, we consider it sufficient to say, that after a careful consideration of such of the evidence as is clearly competent and relevant, we have arrived at the following conclusions :
(1) There is no such personage as the Emma Taylor, who figures in the transactions of this and the other cases as grantee and grantor in certain deeds and instruments of writing. She is an invention of Edwin A. Mclntire.
(2) Who actually signed the name, Emma Taylor, and personated her in acknowledging the execution of the many deeds purporting to have been made by her, need not be certainly ascertained. The evidence, however, tends strongly to show that Emma T. Mclntire, sister of the defendants, signed the name to all of the said deeds. Two experts *426in handwriting, of reputed skill, express that opinion. Comparison of the Emma Taylor signature with certain signatures of Emma T. Mclntire, acknowledged to be genuine, does not tend to lessen the weight of the expert testimony. Certain facts and circumstances tend to strengthen the conclusion.
Annie L. Galliher, who is the daughter of a brother of Emma T. Mclntire, testified that her father’s name was Edwin Taylor Mclntire, and that the T in her name stood for Taylor; and that she was ordinarily called Emma Taylor, in the family, to distinguish her from witness’ sister, Emma V. Mclntire. Edwin, Martha, and Emma T. Mclntire denied this, and said that Emma had herself assumed the T to distinguish her from other Emma Mclntires, and it had suggested itself because her father had often called her “Tinsey ush,” and she had, when small, called herself “ Tots.” Our conclusions with regard to the evidence of these persons, upon certain other points, are such that we cannot accept .their statements as sufficient to overcome the evidence of a single unimpeached witness, who, besides, has no pecuniary interest in the case, whatever may be the ill-feeling between her and them. Moreover, a certain unquestioned and unexplainable fact, which was under the circumstances relevant testimony, shows that the said brother and sisters were capable of such personation and fraudulent imposition upon an officer authorized to authenticate instruments. They had another sister, Sarah I. Mclntire, who died in Philadelphia, January io, 1881, leaving a deposit of 11,196.60 in the Philadelphia Saving Fund Society. Martha Mclntire drew this money upon the presentation of a power of attorney purporting to have been executed on May 2, 1881, by said Sarah I. Mclntire, and acknowledged on the same day before a notary public in the city of Washington. The blank spaces of this instrument were filled out by E. A. Mclntire, and he subscribed the same as a witness.
(3) Martha Mclntire is not an innocent purchaser of the property in controversy in this or in any one of the cases. *427She and her sister Emma T. Mclntire, have, under the influence of their brother Edwin, co-operated with him in his schemes to defraud this and other complainants.
Whether the money advanced from time to time in making loans, purchases and improvements, really belonged to Martha Mclntire, is immaterial. As between her and her brother Edwin A. Mclntire, it must be regarded as belonging to her. In taking an account thereof, and of rents received, whether in her name, or that of Emma Taylor, she must be regarded as the party interested.
(4) Hartwell Jenison is an old man, and has been engaged as a clerk in the Treasury Department of the United States for many years. He first loaned $500 on the property, taking the assignment of a note to Geo. E. Emmons secured by trust deed. The transactions were all arranged by and through a brother of Edwin A. Mclntire, who was a fellow clerk. Pryor paid the interest and $50 of the principal, the collection of which was attended to by Edwin A. Mclntire. He negotiated a renewal for the remaining $450 of the principal, and caused a new note and trust deed, with himself as trustee, to be given by the Pryors. When the note matured, Mclntire informed Jenison that the Pryors would pay no more, and that improvement taxes and incidental expenses would amount to about as much as the face of the note. Jenison, having no more money, requested Mclntire to do the best he could with the property.
Jenison did not attend the sale, and was afterwards shown the deed made to him as purchaser. Mclntire then caused him to execute a note for $42 5 to Emma Taylor, and a trust deed on the lot to secure the same. This sum Mclntire told him was necessary to pay the taxes and expenses. Mclntire found no purchaser for the property, and when the note fell due, Jenison, at his instance, conveyed the lot to Emma Taylor and received his note. No money was paid him. He subsequently, at Mclntire’s request, made the quit-claim to Martha Mclntire to perfect the title, and was paid $100.
*428Jenison is apparently a credulous old man of little business capacity, and it is evident that he made no inquiry into the facts himself, but relied implicitly on the statements of Mclntire, who was his agent and trusted adviser throughout.
During the time that elapsed between the sale to him and his deed to Emma Taylor, Mclntire collected $6 per month rent of Thomas Pryor, of which no account was rendered to Jenison. Jenison has recived $ioo from the loan, and no interest whatever.
(5) Mary C. Pryor and her husband were simple-minded colored people, and relied fully in the integrity of Edwin A. Mclntire, whom they believed to be their friend. They trusted him to arrange the second renewal of the loan and also the third. He led them to believe that a sale would be formally made on account of the Jenison note, but the property would be secured to them. He evidently led them to believe that the sale would be and had been made to Thomas Pryor. Probably he intended at first to continue the loan in the name of his sister Martha, for, on May 3, 1881, he caused the Pryors to convey the property to her, upon a recited consideration of $5 and the payment by her of the incumbrance thereon. On the next day the property was leased by her to said Pryor for $6 per month. The Pryors evidently understood this as carrying out the agreement by which time was given, and that the rent payments were to be devoted to the liquidation of the debt.
Pryor paid the rent for several years, until his business failed. He and his wife had the key to the place, on September 24, 1884, when, at the request of Mclntire, they gave it to Mr. Mack, a tenant, who then entered and paid rent to Edwin A. Mclntire regularly for about fourteen months. The complainant then claimed ownership of the property, and did to the builders who afterwards erected the houses now claimed by Martha Mclntire.
(6) Complainant delayed the institution of her suit until October 21, 1890, more than nine years after the sale under *429the Jenison trust deed. She was very poor and had but little intelligence. That she had perfect confidence in Mclntire, in the beginning, is evident. She was kept in ignorance of the facts of the sale, and of the truth about the so-called Emma Taylor, and had no information with respect thereto until a short time before the institution of this suit, when she learned from the publication of the facts in a suit brought by certain heirs of David Mclntire against Edwin A. Mclntire, that said Emma Taylor was probably a fictitious person, whose name was used by said Edwin A. Mclntire in perpetrating frauds upon her and others.
(7) The lot in controversy, at the time of the sale under the trust deed in June, 1881, was worth about $2,000 exclusive of the improvements. At the time the testimony in this cause was taken, September, 1893, the lot was worth about $3,900, exclusive of improvements. There were some back taxes due on the lot in 1881, but not so much as represented by Mclntire to Jenison.
2. It remains now to consider whether the defendants shall be permitted to hold and enjoy the fruits of their fraud because of the laches of the complainant in the prosecution of her just and equitable claim.
In this consideration it must be borne in mind, that the complainant is an ignorant colored woman, unfamiliar with the transaction of business and easily deceived. She was poor and friendless. The assertion of her equity depended, for its foundation, upon parol evidence. Besides, it could avail nothing against the titles of Jenison and “ Emma Taylor,” who, as to her claim, were the apparent holders of superior equities. Until she learned that said “ Emma Taylor”- was probably an invention of Mclntire, and was thereby induced to inquire of Jenison concerning the facts, she can hardly be blamed for her inaction. Nor is there any reason for holding that she ought to have discovered those facts sooner.
Under all the circumstances we think the delay was not unreasonable. Moreover, there has been, in addition to *430the delay, no conduct whatever, under all the circumstances, that can be held to amount to acquiescence, or to a waiver of her right to redress. There has been no change in the situation of the parties; no sudden or great increase in the value of the property; no intervening equities of innocent persons; no loss of important testimony, nor death of witnesses whose evidence might probably have created a doubt with respect to the fraudulent conduct of the defendants.
Nothing but the mere lapse of time — less than one-half that which would bar an action at law to recover possession — stands between the complainant and the enforcement of her undoubted right.
It is true that one witness has died, pending the suit, whose testimony would have been material. This was William Helmick, the justice of the peace who certified to the acknowledgements of the several deeds by the so-called Emma Taylor. In the light of all the facts, however, it is not possible that the defendants have been put to any disadvantage by the loss of his testimony. Presuming him to have been honest, as we must, his testimony would, more likely, have strengthened the case of the complainant. The so-called Emma Taylor was doubtless introduced to him by Mclntire and he certified to her as well known to him through confidence in the truth of his representations. He could not have testified otherwise without making himself a party to the conspiracy to defraud, because, as we have heretofore announced, there was no such person as said Emma Taylor in existence.
The familiar maxim, that, “ equity aids the vigilant,” is a typical doctrine of equity jurisprudence, and in its application, best illustrates the beneficent spirit of its administration. The rule is neither arbitrary nor technical; but capable of rigid contraction on the one hand, and of wide expansion on the other, in the sound discretion of the chancellor, according to the special circumstances of each particular case. This idea is well expressed by Mr. Justice Brewer, in the following words : " The length of time dur*431ing which the party neglects the assertion of his rights, which must pass in order to show laches, varies with the peculiar circumstances of each case, and is not, like the matter of limitations, subject to an arbitrary rule. It is an equitable defence, controlled by equitable considerations, and the lapse of time must be so great, and the relations of the defendant to the rights such, that it would be inequitable to permit the plaintiff to now assert them.” Halstead v. Grinnan, 152 U. S. 412, 416.
We are not content, however, to rest our decision of this case upon the sufficiency merely of the excuses offered for the delay. They are not of the strongest, and in some classes of cases might be held insufficient. We will therefore go a step further in the announcement of a doctrine applicable not only to this case, but those that have been argued and submitted with it.
The testimony clearly shows that Edwin A. Mclntire, not satisfied with the liberal fees and charges of the business, conceived the idea, early in his relations with complainant and with Jenison, of defrauding them. Taking advantage of the trust relations and the confidence reposed in him by simple-minded people, he concocted his several schemes and carried them into execution through his false representations and personations and the spoliation of papers.
In such cases, where there are no intervening equities, no elements of estoppel, and no inequitable conduct on the part of the injured parties themselves, is not a court of equity warranted in holding that nothing short of the statutory period of limitations in analogous cases at law, should bar the remedy ? We think so, clearly, and believe that we are supported both by reason and authority.
In Prevost v. Gratz, 6 Wheat. 481, 497, the court said: “ It is certainly true that length of time is no bar to a trust clearly established ; and in a case where fraud is imputed and proved, length of time ought not, upon principles of eternal justice, to be admitted to repel relief.”
*432In the noted case of Michoud v. Girod, 4 How. 503, 560, where an executor’s sale was set aside for constructive fraud after the lapse of more than twenty-seven years, Mr. Justice Wayne, speaking for the court, said: “ In a case of actual fraud, courts of equity give relief after a long lapse of time, much longer than has passed since the executors, in this instance, purchased their testator’s estate. In general, length of time is no bar to a trust clearly established to have once existed; and where fraud is imputed and proved, length of time ought not to exclude relief. Prevost v. Gratz, 6 Wheat. 481. Generally speaking, when a party has been guilty of such laches in prosecuting his equitable title as would bar him if his title were solely at law, he will be barred in equity, from a wise consideration of the paramount importance of quieting men’s titles, and upon the principle that expedit rei publica ut sit finis litmm ; and although the statutes of limitations do not apply to any equitable demand, courts of equity adopt them, or, at least, generally take the same limitations for their guide, in cases analogous to those in which the statutes apply at law. 10 Ves. 467 ; 1 Cox, 149. Still, within what time a constructive trust will be barred, must depend upon the circumstances of the case. Boone v. Chiles, 10 Pet. 177. There is no rule in equity which excludes the consideration of-circumstances, and, in a case of actual fraud, we believe no case can be found in the books in which a court of equity has refused to give relief within the lifetime of either of the parties upon whom the fraud is proved, or within thirty years after it has been discovered or becomes known to the party whose rights are affected by it.”
Our conclusion on this point has the support of the following well considered cases. Lawrence v. Rokes, 61 Me. 38 ; Platt v. Platt, 58 N. Y. 646 ; Aylett v. King, 11 Leigh, 486 ; Gibbons v. Hoag, 95 Ill. 45, 69 ; Scherer v. Ingerman, 110 Ind. 428, 433 ; Ryle v. Ryle, 41 N. J. Eq. 582; Archbold v. Scully, 9 H. L. Cas. 360, 387 ; De Bussche v. Alt, L. R. 8 Ch. Div. 286, 314.
*433The case of De Bussche v. Alt, is cited with approval by the Supreme Court of the United States. Kilbourn v. Sunderland, 130 U. S. 505, 519. In that case, which was one where agents had defrauded their principal, Chief Justice Fuller said : “ Reasonable diligence is of course essential to invoking the activity of the court, but what constitutes such diligence depends upon the facts of the particular case. Where a party injured by fraud is in ignorance of its existence, the duty to commence proceedings arises only upon discovery, and mere submission to an injury after the act inflicting it is completed can not generally, and in the absence of other circumstances, take away a right of action, unless such acquiescence continues for the period limited by the statute for the enforcement of such right.”
We find nothing in the later decisions of the Supreme Court, to which we have been referred by appellees, in denial of the. doctrine of the earlier cases, or that which is expressed in the quotation from Kilbourn v. Sunderland, supra.
The case most relied on is Hammond v. Hopkins, 143 U. S. 224. But in that case the bill was filed immediately before the expiration of twenty years after the sale complained of. The court found there was no actual fraud on the part of the trustee and that everything was known to, and acquiesced in by, the cestuis que trustent at the time, and held that laches barred the complainants. That the distinction between that case and one of actual fraud, was borne in mind, is apparent from the concluding part of the opinion, where the court, speaking, as in Kilbourn v. Sunderland, through the Chief Justice, said: “ In all cases where actual fraud is not made out, but the imputation rests upon conjecture, where the seal of death has closed the lips of those whose character is involved, and lapse of time has impaired the recollection of transactions and obscured their details, the welfare of society demands the rigid enforcement of the rule of diligence.”
In the latest expression of the court upon this subject, viz: Abraham v. Ordway, 158 U. S. 416, to which also *434appellees refer, there was no fraud. In fact all equities of the case seemed to be on the side of the party complained of.
It is unnecessary to discuss the question further. We cannot, solely on account of the delay of the complainant, refuse to undo the frauds that have been committed against her, and deny her the relief to which she has shown herself to be entitled.
The decree appealed from must, therefore, be reversed, with costs to the appellants. The cause will be remanded to the court below, with direction to take an account of the indebtedness remaining due by the complainant to Hartwell Jenison, together with an account of the reasonable value of the rents and revenues collected by the defendants since May 4, 1881, or that should have been received by them, as well as of all moneys that have been expended by them, or either of them, in the payment of taxes and all other proper charges on said premises. And upon the coming in of such report a final decree will be passed annulling each and all of the several trust deeds and conveyances that cloud the title to said premises, and awarding possession thereof to plaintiff upon her paying, within a reasonable time, whatever sums may be found to be actually due, first to said Hartwell Jenison and then to the defendant, Martha Mc-Intire, upon the settlement of the account aforesaid; all costs to be taxed against defendants. It is so ordered.

Reversed.